UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7245



DONNIE M. SIMPSON,

                                             Petitioner - Appellant,

          versus


COLIE    RUSHTON,    Warden   of    McCormick
Correctional Institution; GARY D. MAYNARD,
Director of South Carolina Department of
Corrections; CHARLES M. CONDON, Attorney
General for the State of South Carolina,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (CA-02-1637-3-22BC)


Submitted:   November 21, 2002            Decided:   December 2, 2002


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donnie M. Simpson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Donnie M. Simpson seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C. § 2254.                An

appeal may not be taken in a habeas corpus proceeding unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).           When, as here, a district court

dismisses   a   §   2241   petition   solely   on   procedural   grounds,    a

certificate of appealability will not issue unless the petitioner

can demonstrate both “(1) ‘that jurists of reason would find it

debatable whether the petition states a valid claim of the denial

of a constitutional right and (2) ‘that jurists of reason would

find it debatable whether the district court was correct in its

procedural ruling.’”        Rose v. Lee, 252 F.3d 676, 684 (4th Cir.

2001) (quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)).                We

have reviewed the record and conclude for the reasons stated by the

district court that Simpson has not made the requisite showing.

See Simpson v. Rushton, No. CA-01-1637-3-22BC (D.S.C. Aug. 6,

2002).   Accordingly, we deny a certificate of appealability and

dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  DISMISSED


                                      2